UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3940 Strategic Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 8/31/13 The following N-Q relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-Q reporting requirements. Separate N-Q Forms will be filed for these series, as appropriate. Dreyfus Select Managers Small Cap Growth Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Select Managers Small Cap Growth Fund August 31, 2013 (Unaudited) Common Stocks98.3% Shares Value ($) Automobiles & Components1.4% Dorman Products 14,193 713,056 Fox Factory Holding 20,191 a 366,669 Gentex 69,528 1,566,466 Motorcar Parts of America 55,963 a 516,538 Tesla Motors 7,395 a,b 1,249,755 Thor Industries 14,889 762,763 Tower International 33,458 a 685,220 Banks1.6% BancorpSouth 38,645 748,940 Bank of the Ozarks 51,267 2,326,496 Nationstar Mortgage Holdings 9,928 a,b 493,422 PacWest Bancorp 16,365 544,136 Radian Group 24,054 b 325,932 Texas Capital Bancshares 48,935 a 2,157,055 Capital Goods9.9% A.O. Smith 11,114 467,344 Acuity Brands 37,071 3,169,571 Barnes Group 65,121 2,036,334 Beacon Roofing Supply 100,552 a 3,653,054 Chart Industries 47,571 a 5,431,656 CIRCOR International 10,316 593,067 DigitalGlobe 27,919 a 843,154 Donaldson 34,070 1,200,627 Dycom Industries 22,940 a 582,905 EMCOR Group 13,625 512,164 ExOne 20,060 b 1,374,310 GenCorp 61,021 a,b 919,586 Generac Holdings 22,472 889,666 Graham 15,321 528,728 Hexcel 14,855 a 528,392 Kratos Defense and Security Solutions 69,826 a 589,331 MasTec 12,548 a 399,026 Middleby 19,385 a 3,604,447 Mueller Water Products, Cl. A 61,692 465,775 Polypore International 15,637 a,b 668,482 PowerSecure International 106,678 a 1,637,507 Primoris Services 57,311 1,288,351 Proto Labs 77,506 a,b 5,506,026 RBC Bearings 40,433 a 2,415,063 Triumph Group 6,337 456,074 Watsco 6,159 553,078 Commercial & Professional Services4.2% Advisory Board 50,986 a 2,792,503 Healthcare Services Group 89,808 2,174,252 InnerWorkings 87,180 a,b 895,339 Mobile Mini 64,510 a 1,959,814 On Assignment 25,562 a 771,206 Ritchie Brothers Auctioneers 92,180 b 1,708,095 Rollins 96,765 2,394,934 Team 45,095 a 1,758,705 TrueBlue 22,134 a 538,299 UniFirst 6,091 584,005 WageWorks 35,523 a 1,482,730 Consumer Durables & Apparel1.6% Fifth & Pacific Companies 37,395 a 891,497 G-III Apparel Group 2,515 a 115,212 Hanesbrands 9,731 578,800 Helen of Troy 12,980 a 521,536 La-Z-Boy 27,114 576,444 SodaStream International 30,809 a,b 1,925,254 Steven Madden 23,881 a 1,289,574 Tempur Sealy International 17,665 a 680,279 Consumer Services6.2% AFC Enterprises 11,826 a 484,275 Bally Technologies 8,900 a 641,957 BJ's Restaurants 34,293 a 1,071,313 Bloomin' Brands 28,761 a 647,123 Bright Horizons Family Solutions 14,691 a 534,899 Capella Education 11,978 a 651,004 Cheesecake Factory 45,225 1,889,048 Chuy's Holdings 84,397 3,034,072 Del Frisco's Restaurant Group 20,916 402,215 Domino's Pizza 18,721 1,150,218 Fiesta Restaurant Group 35,420 a 1,157,172 Grand Canyon Education 135,002 a 4,658,919 Jack in the Box 14,923 a 589,309 K12 69,250 a,b 2,514,467 Krispy Kreme Doughnuts 91,741 a 1,809,133 LifeLock 89,641 1,130,373 Panera Bread, Cl. A 12,658 a 2,076,165 Red Robin Gourmet Burgers 9,519 a 617,402 Sonic 28,489 a 454,684 Diversified Financials3.4% Affiliated Managers Group 8,091 a 1,410,423 Evercore Partners, Cl. A 11,315 504,536 Financial Engines 80,341 4,294,226 FXCM, Cl. A 31,517 598,508 HFF, Cl. A 15,783 363,009 MarketAxess Holdings 52,745 2,677,336 Portfolio Recovery Associates 59,550 a 3,158,532 Regional Management 17,297 a 475,322 WisdomTree Investments 24,820 a 277,984 Energy5.1% Bonanza Creek Energy 71,110 a 2,823,067 Dril-Quip 34,107 a 3,479,255 Goodrich Petroleum 92,065 a,b 1,974,794 Gulfport Energy 79,671 a 4,700,589 Hornbeck Offshore Services 18,863 a 1,027,657 Oasis Petroleum 14,043 a 550,486 PDC Energy 13,750 a 788,975 Rosetta Resources 26,830 a 1,248,400 Sanchez Energy 24,111 a 582,522 SM Energy 28,972 1,979,367 Solazyme 49,936 a 561,780 Targa Resources 7,873 536,073 Triangle Petroleum 72,443 a 481,746 Exchange-Traded Funds.7% iShares Russell 2000 ETF 26,610 b Food & Staples Retailing1.4% Andersons 9,281 609,390 Fairway Group Holdings 30,397 b 704,603 Fresh Market 23,913 a 1,167,194 Natural Grocers by Vitamin Cottage 7,099 b 273,666 Susser Holdings 14,645 a 698,713 United Natural Foods 39,485 a 2,393,976 Food, Beverage & Tobacco1.4% Boulder Brands 68,645 a 1,068,116 Craft Brew Alliance 10,588 a 127,056 J&J Snack Foods 27,616 b 2,124,223 Sanderson Farms 9,545 625,007 TreeHouse Foods 24,087 a 1,566,378 Health Care Equipment & Services13.2% Abaxis 56,914 2,229,891 ABIOMED 50,339 a,b 1,185,483 Acadia Healthcare 39,741 a 1,523,273 Allscripts Healthcare Solutions 33,039 a 480,387 AMN Healthcare Services 45,931 a 624,662 athenahealth 21,645 a,b 2,283,331 Bio-Reference Labs 53,855 a,b 1,558,025 BioScrip 52,150 a 636,230 Cantel Medical 114,849 2,974,589 Capital Senior Living 20,045 a 417,337 Cardiovascular Systems 26,011 a 533,746 Chemed 32,025 b 2,230,221 DexCom 120,303 a 3,254,197 Globus Medical, Cl. A 31,152 548,898 Greenway Medical Technologies 79,050 a,b 1,076,661 Haemonetics 39,678 a 1,581,168 HealthSouth 20,124 633,101 HealthStream 16,584 a 549,760 Healthways 48,194 a 919,542 Insulet 47,855 a 1,595,486 IPC The Hospitalist 69,403 a 3,570,090 LifePoint Hospitals 10,528 a 476,181 Medidata Solutions 77,695 a 6,949,040 MEDNAX 29,165 a 2,839,796 MWI Veterinary Supply 21,285 a 3,237,023 Neogen 64,842 a 3,507,953 Novadaq Technologies 86,150 a 1,282,773 Omnicell 26,783 a 582,262 Spectranetics 45,251 a 714,513 STAAR Surgical 30,594 a 388,238 STERIS 11,419 466,923 Team Health Holdings 37,957 a 1,458,688 TearLab 123,840 a,b 1,627,257 Household & Personal Products.2% Nu Skin Enterprises, Cl. A 8,925 Insurance.5% AmTrust Financial Services 14,202 b 507,299 Employers Holdings 21,142 560,474 HCI Group 15,593 543,728 RLI 6,190 483,377 Materials2.5% Advanced Emissions Solutions 12,836 a 501,246 Balchem 45,882 2,195,912 Eagle Materials 10,104 648,273 Flotek Industries 54,315 a 1,074,894 Glatfelter 23,661 606,195 Kaiser Aluminum 8,351 577,221 KapStone Paper and Packaging 13,523 567,966 Minerals Technologies 11,894 528,094 PolyOne 45,174 1,220,601 Sealed Air 21,905 622,102 Sensient Technologies 37,409 1,550,977 US Silica Holdings 5,627 b 132,234 Media.9% Carmike Cinemas 28,192 a 494,206 Cinemark Holdings 15,941 469,781 Hemisphere Media Group 10,858 a,b 128,776 Live Nation 62,104 a 1,047,073 MDC Partners, Cl. A 67,127 1,502,302 Pharmaceuticals, Biotech & Life Sciences7.7% Acadia Pharmaceuticals 72,681 a,b 1,450,713 AcelRx Pharmaceuticals 67,726 a 671,165 Acorda Therapeutics 13,905 a 469,850 Aegerion Pharmaceuticals 19,302 a 1,673,098 Alkermes 18,844 a 598,297 Alnylam Pharmaceuticals 14,850 a 769,230 Anacor Pharmaceuticals 57,944 a 585,814 Astex Pharmaceuticals 31,245 a 204,655 Celldex Therapeutics 60,249 a 1,308,609 Cepheid 69,811 a 2,497,838 Chimerix 12,417 a,b 195,692 Fluidigm 3,815 a 78,055 ICON 18,190 a 664,663 Insmed 41,876 a 636,934 Insys Therapeutics 21,641 a 606,164 InterMune 39,585 a 565,670 Keryx Biopharmaceuticals 67,506 a 575,826 Ligand Pharmaceuticals, Cl. B 16,043 a 771,508 Myriad Genetics 12,790 a 334,714 Nektar Therapeutics 69,245 a 843,404 Neurocrine Biosciences 46,924 a 683,683 NPS Pharmaceuticals 58,377 a 1,465,263 Orexigen Therapeutics 85,576 a 587,051 Pacira Pharmaceuticals 18,970 a 687,093 PAREXEL International 60,237 a 2,796,804 Pharmacyclics 5,744 a 640,456 Prosensa Holding 11,916 b 271,327 Raptor Pharmaceuticals 61,694 a 835,337 Receptos 36,850 583,704 Repligen 67,268 a 656,536 Santarus 23,822 a 536,471 Techne 40,635 3,149,619 Tesaro 35,617 a 1,231,635 Theravance 19,402 a 695,562 Vanda Pharmaceuticals 83,708 a 956,782 Real Estate.4% Howard Hughes 16,458 a Retailing5.9% Asbury Automotive Group 13,563 a 666,350 Bebe Stores 89,193 515,536 Conn's 21,337 a 1,421,257 Five Below 48,590 b 1,785,683 Haverty Furniture 23,152 560,510 Hibbett Sports 39,615 a 2,052,057 Lithia Motors, Cl. A 11,591 760,601 LKQ 137,542 a 4,021,728 Lumber Liquidators Holdings 6,278 a 624,159 Monro Muffler Brake 36,376 b 1,610,366 Pier 1 Imports 22,206 486,756 Restoration Hardware Holdings 43,077 2,995,144 Shutterfly 37,626 a 1,955,047 Tile Shop Holdings 7,845 a 208,442 Tuesday Morning 85,207 a 1,048,898 Ulta Salon Cosmetics & Fragrance 18,294 a 1,815,497 Vitamin Shoppe 26,359 a 1,110,241 Zale 46,549 a 582,328 Semiconductors & Semiconductor Equipment3.0% Advanced Energy Industries 45,639 a 831,999 Applied Micro Circuits 141,953 a 1,527,414 Cabot Microelectronics 40,645 a 1,468,097 Diodes 22,949 a 571,430 FormFactor 92,432 a 561,062 Monolithic Power Systems 28,017 857,880 Power Integrations 38,745 2,019,390 Rambus 63,874 a 521,212 Rubicon Technology 8,513 a,b 103,944 Semtech 69,775 a 2,073,713 Silicon Laboratories 22,123 a 855,939 SunPower 36,937 a,b 793,776 Software & Services19.8% Acxiom 57,257 a 1,424,554 Angie's List 102,677 a,b 2,152,110 AOL 566 a 18,638 Aspen Technology 16,085 a 537,722 Bottomline Technologies 64,238 a 1,748,558 Callidus Software 87,475 a 672,683 Cass Information Systems 25,099 1,317,196 ChannelAdvisor 7,642 233,998 CommVault Systems 6,948 a 582,451 Concur Technologies 49,210 a,b 4,808,801 Cornerstone OnDemand 31,133 a 1,603,661 CoStar Group 20,280 a 3,011,783 Cvent 8,367 297,949 DealerTrack Technologies 69,995 a 2,771,102 Demandware 48,987 a,b 2,061,373 E2open 1,000 20,230 Ebix 48,390 b 550,194 eGain 33,718 a 455,193 Envestnet 41,503 a 1,146,728 EPAM Systems 24,045 a 768,959 EVERTEC 28,776 686,883 ExlService Holdings 61,623 a 1,670,600 FactSet Research Systems 12,912 b 1,321,543 Fleetmatics Group 21,224 a,b 1,049,527 Gigamon 13,885 469,313 Guidewire Software 16,478 a 757,329 Imperva 7,648 a 360,986 Infoblox 91,676 a 3,199,493 Interactive Intelligence Group 44,558 a,b 2,624,466 Intralinks Holdings 61,075 a 477,606 Manhattan Associates 7,729 a 676,287 MAXIMUS 87,868 3,295,929 Mentor Graphics 28,166 624,159 Move 42,826 a 620,977 NetSuite 23,020 a 2,288,879 NIC 34,825 775,204 NQ Mobile, ADR 50,509 a,b 855,622 Pegasystems 25,087 924,456 Proofpoint 46,015 a 1,325,693 PROS Holdings 44,545 a 1,461,076 QLIK Technologies 17,918 a 587,531 Rally Software Development 22,296 a 575,906 SciQuest 56,413 a 1,173,390 ServiceSource International 74,013 a 896,297 Shutterstock 11,121 a 552,046 Spark Networks 76,298 a,b 531,034 Splunk 12,564 a 693,658 SPS Commerce 37,886 a 2,361,813 Synchronoss Technologies 16,637 a 571,980 Take-Two Interactive Software 40,510 a 743,764 Tangoe 29,366 a 610,519 Textura 23,871 905,904 Trulia 14,955 620,932 Tyler Technologies 74,025 a 5,469,708 Ultimate Software Group 53,849 a 7,550,168 Verint Systems 33,330 a 1,104,889 Web.com Group 26,890 a 758,836 WebMD Health 16,135 a 506,962 Xoom 20,859 560,898 Yelp 44,263 a 2,300,790 Technology Hardware & Equipment3.9% Alliance Fiber Optic Products 22,219 822,770 Aruba Networks 29,799 a 495,557 Belden 10,045 569,752 CalAmp 43,547 a 713,735 Checkpoint Systems 36,107 a 529,690 Ciena 64,985 a 1,294,501 Control4 11,492 233,058 Digi International 88,315 a 820,446 FEI 6,660 521,345 Finisar 27,352 a 559,895 Infinera 66,272 a,b 614,341 Ixia 38,601 a 560,486 Methode Electronics 34,648 827,741 National Instruments 93,407 2,592,044 Procera Networks 39,637 a,b 513,299 Ruckus Wireless 37,785 b 513,498 Silicon Graphics International 35,590 a 524,597 Sonus Networks 181,562 a 626,389 Stratasys 15,955 a,b 1,711,493 Ubiquiti Networks 27,679 970,426 Telecommunication Services.1% inContact 71,671 a Transportation3.3% Allegiant Travel 22,168 2,095,098 Arkansas Best 21,832 543,180 Avis Budget Group 24,168 a 646,977 Echo Global Logistics 149,825 a 3,243,711 Forward Air 21,930 807,682 Genesee & Wyoming, Cl. A 26,161 a 2,265,019 Marten Transport 94,046 1,663,673 Old Dominion Freight Line 24,874 a 1,080,029 Roadrunner Transportation Systems 21,023 a 570,144 US Airways Group 35,335 a,b 571,014 Total Common Stocks (cost $311,018,698) Investment of Cash Collateral for Securities Loaned9.0% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $36,834,361) 36,834,361 c Total Investments (cost $347,853,059) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts ETF - Exchange-Traded Fund a Non-income producing security. b Security, or portion thereof, on loan. At August 31, 2013, the value of the fund's securities on loan was $35,774,278 and the value of the collateral held by the fund was $36,834,361. c Investment in affiliated money market mutual fund. At August 31, 2013, net unrealized appreciation on investments was $90,253,180 of which $94,531,884 related to appreciated investment securities and $4,278,704 related to depreciated investment securities. At August 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Software & Services 19.8 Health Care Equipment & Services 13.2 Capital Goods 9.9 Money Market Investment 9.0 Pharmaceuticals, Biotech & Life Sciences 7.7 Consumer Services 6.2 Retailing 5.9 Energy 5.1 Commercial & Professional Services 4.2 Technology Hardware & Equipment 3.9 Diversified Financials 3.4 Transportation 3.3 Semiconductors & Semiconductor Equipment 3.0 Materials 2.5 Banks 1.6 Consumer Durables & Apparel 1.6 Automobiles & Components 1.4 Food & Staples Retailing 1.4 Food, Beverage & Tobacco 1.4 Media .9 Exchange-Traded Funds .7 Insurance .5 Real Estate .4 Household & Personal Products .2 Telecommunication Services .1 † Based on net assets. The following is a summary of the inputs used as of August 31, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 389,341,203 - - Equity Securities - Foreign Common Stocks+ 9,259,563 - - Exchange-Traded Funds 2,671,112 - - Mutual Funds 36,834,361 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Strategic Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 22, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 22, 2013 By: /s/ James Windels James Windels Treasurer Date: October 22, 2013 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
